 CONSOLIDATEDACCOUNTINGSYSTEMS93Consolidated Accounting Systems,Inc. and PrintingPressmen and Graphic Arts Union No. 3, affiliatedwith International Printing and Graphic Communi-cations Union,AFL-CIO. Cases 13-CA-14600 and13-RC-13788June 24, 1976DECISION AND ORDERBy MEMBERSJENKINS, PENELLO, AND WALTHEROn March 31, 1976, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: Thisconsolidated proceeding was heard at Chicago, Illinois, onJanuary 12 and 13, 1976. In the unfair labor practice case(Case 13-CA-14600), in which the charge was filed on Au-gust 13, 1975,1 and the complaint was issued on October10, the questions presented are whether Consolidated Ac-counting Systems, Inc. (the Company) interrogated andthreatened its employees in connection with their unionactivity, in violation of Section 8(a)(1) of the National La-bor Relations Act, as amended (the Act), and dischargedemployee Richard Gillespie because of his activity on be-half of the Printing Pressmen and Graphic Arts Union No.3, affiliated with International Printing and Graphic Com-munications Union, AFL-CIO (the Union), in violation ofSection 8(a)(3) and (1) of the Act. Pursuant to a petitionfiled by the Union after the alleged commission of theseunfair labor practices and a Stipulation for CertificationUpon Consent Election between the Union and the Com-pany, an election was conducted on September 19. Thetally of ballots disclosed a 3-to-3 tie vote, with a challengedballot cast by Richard Gillespie, the alleged discriminateein the unfair labor practice case. The issue in the represen-tation case (Case 13-RC-13788) is Gillespie's eligibility,which turns on whether his preelection discharge was un-lawf ul.Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the brief filed bycounsel for the General Counsel and the brief and appen-dix filed by the Company, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Consolidated Account-ing Systems, Inc., Highland Park, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that Case 13-RC-13788 be,and it hereby is, remanded to the Regional Directorfor Region 13 for further proceedings consistent withthe recommendations of the Administrative LawJudge.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products,Inc, 91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefullyexamined the record and find no basis for reversing her findingsFINDINGS OF FACT1.JURISDICTIONThe Company is an Illinois corporation with its plantand office located in Highland Park, Illinois, where it man-ufactures and retails office supplies. During the year pre-ceding the issuance of the complaint, a representative year,itmade direct shipments valued at more than $50,000 topoints outside Illinois. I find that, as the Company con-cedes, it is engaged in commerce within the meaning of theAct, and that assertion of jurisdiction over its operationswill effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act.1All dates hereafter are 1975 unless otherwise stated2The unopposed motion of counsel for the General Counsel to correctthe transcript in certain respects is hereby grantedThe Company correctly points out that the transcript of the oral testimo-ny fails to show that Resp Exh 5 was received in evidence However, theexhibit shows on its face that it was received, and my notes also so show Ihave considered it as a part of the record herein225 NLRB No. 13 94DECISIONS OFNATIONALLABOR RELATIONS BOARDIi.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRichard Gillespie was hired by the Company in July1973 as an offset pressman, at $5 an hour. He received a25-cent wageincreaseinNovember 1973, and a 15-centincreaseinMay 1974.In September 1974, employee William O'Donnell wentinto Company President Harold Petit's office to ask himfor a raise for himself and fellow pressmen Gillespie andPaul Malchow. Petit replied that he was "not about to let[O'Donnell] walk in there like a union and [Petit was] notgoing to negotiate or discuss anything with [O'Donnell]comingin, as[he] did, for the three men."About May 1, 1975, Gillespie met with Petit and Compa-ny Executive Vice President Richard LeVally. Gillespietold them that he was going to quit in 2 weeksunless hereceived a 25-cent raise. He was told that the current fiscalyear ended on May 31, and that he would get a raise if theCompany made money during that year. Petit said, "Ithink you are making a mistake if you quit. We want youto stay." The first payday after May 31 was June 2. Gilles-pie became angry at the fact that his paycheck did notcontaina raiseEmployee O'Donnell told him that theJune 2 check covered the pay period in May before thefiscal year ended, and that, if he was going to receive theraise, it would be on the next check Gillespie then settleddown and continued to work. No raise appeared inGillespie's next paycheck, on June 16. Gillespie thereuponwent into LeVally's office, threw his check stub onto Le-Vally's desk, complained that he had not receiveda raise,and accused the Company of lying to him about the mat-ter.3 Later that day, LeVally told Gillespie that the Compa-ny had heard from several former employees who werelooking for jobs, and Gillespie replied that he "hoped tohell one of them was a pressman " 4Plant Manager Rowland operated the papercutter to cutall the stock for pressmen O'Donnell and Malchow, exceptthat after early 1975, O'Donnell would run the papercutterwhen Rowland was not in the building. However, prior tothe June 16 conference with LeVally, Gillespie, the onlyotherpressman,had frequently operated the papercutter tocut his own stock. After the June 16 incident, Gillespie toldRowland that Gillespie would not operate the papercutterDuring the next 2 weeks (seeinfra),Rowland cutGillespie's stock as well as O'Donnell's and Malchow's,except that Gillespie cut his own material when Rowlandwas not around. Rowland never asked Gillespie to operateJMy findings about the dates and contents of the Gi llespie-Petit- LeVallyconference and the Gillespie-LeVally conference are based on Gillespie'stestimony, to some extent corroborated by O'Donnell's testimony about hisJune 2 conversation with Gillespie Although still in the Company's employat the time of the hearing, Company President Petit did not testify For thereasonsstatedinfra,sec I1,C,1,b, I do not believe LeVally's testimony as tothe dates and contents of such conversations4My finding in this sentence is based on a composite of Gillespie's testi-mony and Resp Exh 10, an allegedly contemporaneous memorandum pre-pared by LeVally For reasons statedinfra,IbelieveGillespie's testimonythat this discussion occurred after the conversation in LeVally's office, rath-er than during it as implied in Resp Exh 10 However, I do not regard theissue as of any significancethe papercutter After about 2 weeks, in early July 1975,Gillespie decided-of his own volition, and without anyprodding by Rowland-that Gillespie's failure to run thepapercutter was "`kind of stupid," and he resumed operat-ing it as he had before. In early 1975, O'Donnell had re-fused the instructions of both Rowland and Petit to run thepapercutter.He was never told that he would be dis-charged for his refusal, and was still working for the Com-pany at the time of the hearing in January 1976.O'Donnell, whose demeanor impressed me favorably,testified that Gillespie failed to operate the papercutter for"a short period of time" after June 16 (Gillespie specified 2weeks), that O'Donnell had never seen him unoccupiedduring this period, and that Gillespie's failure to operatethe papercutter helped the operation of the printing roombecause "we had one more man working in the backroom." The Company contends that Rowland "had to .. .run the papercutter for a matter of several weeks whileGillespie would just sit and wait." As to Gillespie's conductwhen Rowland was operating the papercutter, the Compa-ny points to Gillespie's testimony that he resumed workingon the papercutter because "I didn't want to get caughtstanding around," and to the italicized portion of his testi-mony on redirect:Q. And when you weren't using the paper cutter,did you go and sit down and have a cup of coffee?How did you spend your time when you were notrunning the paper cutter?A I went to another press or something, that is whyI thought it was stupid Just sitting aroundQ When you were not running the paper cutter,were you working on anotherassignedduty of yourjob?A. RightQ. And you were never simply sitting around wait-ing for someone else to run the paper cutter?A. No.Company Executive Vice President LeVally, who alleg-edly decided on Gillespie's discharge and was allegedlymotivated in part by the papercutter incident, testified thathe first heard about the incident around June 16, and thathe never noticed Gillespie without any work to do becausehe was not running the papercutter.5On the basis of O'Donnell's, Gillespie's and LeVally'stestimony, I conclude that Gillespie's failure to operate thepapercutter lasted for 2 weeks, and that he occasionallyjust sat or stood around while waiting for Rowland to cutGillespie's stock, but usually did work elsewhere. In con-tending that Gillespie failed to operate the papercutter forseveral weeks, and that while Rowland used the papercut-ter Gillespie "would just sit and wait," the Company heavi-ly relies on Rowland's preheating affidavit, which wassworn to on September 19, 1975, and was attached to theCompany's answer in connection with a complaint allega-tion regarding an incident which occurred on August 7,1975.6 The General Counsel's motion for leave to call Row-sLeVally testified, "I never paid that much attention whether he was outof work or not "6 Par VI(a) of the complaintallegesthat about August 7, 1975, the Com-pany, through Rowland, "interrogated its employeesconcerning their CONSOLIDATED ACCOUNTING SYSTEMS95land as an adverse witness under rule 611(c) of the FederalRules of Evidence and rule 43(b) of the Rules of Civil Pro-cedure for the United States District Courts was grantedwithout objection. After Rowland had answered a fewquestions, company counsel stated that Rowland's pre-hearing affidavit was already part of the record. At thispoint, the General Counsel stated that "with the indicationofMr. Rowland's affidavit and the Company that are onthe record, the Board has no further questions of Mr. Row-land at this time." Company counsel said that he wouldsubsequently call Rowland as the Company's witness, butnever did.The Company's brief repeatedly cites Rowland's affida-vit, including assertions allegedly favoring the Companyand assertions unrelated to the August 7 incident, as if itwere testimonial evidence. I agree with the GeneralCounsel's contention that while plant manager Rowland'sstatement may be used to show admissions unfavorable tothe Company,it isnonprobative hearsay with respect toallegations favoring the Company.7 In any event, both Gil-lespie and O'Donnell impressed me as reliable witnesses,whereas Rowland was not on the stand long enough for meto form any judgment about his demeanor. Accordingly,even if Rowland's statement were also receivable as to mat-tersnot unfavorable to the Company, I would not accept itto the extent it conflicts with these employees' testimony.B. Gillespie's Union Activity and His DischargeAbout mid-July 1975, in annoyance at his failure to re-ceive a raise, Gillespie decided to bring in a union to orga-nizethe Company's shop. On Wednesday, July 30, he metwith Union Representative Richard Bee and asked himhow to organize the shop. During this conference, Bee gaveGillespie some blank union authorization cards. Duringlunch and after work the rest of the week, and on the fol-lowing Monday, August 4, Gillespie gave out blank cardsto his fellow employees. About five employees signed cardsand returned them to Gillespie, who mailed them and hisown card to the Union on his way to work on August 5.Among these employees was Thomas Maes, whose card isdated August 1, 1975.On Monday, August 4, Company President Petit cameinto Plant Manager Rowland's office, said that Maes hadunion membership, activities, and desires" The Company's answer allegesthat the August 7 conversation "did not constitute within the meaning of thelaw any interrogation of its employees which would in any way undermineor influencethe employees' rights under Section 7 or in any way encourageor discourage Union membership or affect the employees' Union activities,ifany, with regards to Union membership Respondent further states thatthe [Board] investigationclearly substantiates the Respondent's posi-tion through a swornstatementsigned byRowland, and in supportthereof attaches hereto a copy of said signed statement which [supports] theRespondent's position as alleged herein in all respects"7Rules801(c)(d)(2), 802, FederalRulesof Evidence,Golden State Bot-tlingCompany v N L R B, 414 U S168, 174 (1973),P R Mallory & Co,inc vN L R B,400 F 2d 956, 959 (C A 7, 1968),InternationalUnion.United Automobile, Aerospace and Agricultural Implement Workers of Ameri-ca[Gyrodyne Co of America] v NLRB,459 F 2d 1329, 1335-45(C A D C. 1972)told Petit there was a union being organized at the plant,and asked Rowland if he knew anything about it.Rowlandreplied that he had heard nothing,and that he thought if itwere "serious"he himself would have heard about it, beingin the shop so much Later that day, when Gillespie cameto Rowland to get some more work,Rowland said,refer-ring to Petit, "The old man heard rumors that there isunion talk."Gillespie replied,"that is what I heard,too." 8Executive Vice PresidentLeVally andhis wife,Dorothy,the Company'sbookkeeper,were on vacation during theweek preceding Monday, August 4.LeVallytestified thaton August 4, Mrs LeVally, outside of his presence, tele-phoned three newspapers-the Pioneer Press, the Wauke-gan News-Sun,and the Chicago Tribune-to place a help-wanted advertisement for a pressman.Immediately afterLeVally so testified,theGeneral Counsel pointed out onthe record that there was no probative evidence aboutwhen these telephone calls were made. Mrs. LeVally didnot testify.The Company's brief asserts that the advertise-ment"could not possibly have appeared in the WaukeganNews-Sun on Tuesday,August 5 [as it admittedly did] if ithad not been placed on the morning of August 4" and,elsewhere,that "To have been printed on August 5, theadvertisement had to have been placed before noon onAugust 4." However,the portions of the record cited by theCompany do not support this allegation,nor can I find anysubstantial support therefor elsewhere in the record (seeinfra,fn.21) 9 On Tuesday,August 5, through Monday,August 11 (3 days after Gillespie's discharge),the News-Sun carried the following help-wanted advertisementplaced by the Company,"Offset Pressman, Experienced onA B. Dick 360 andATF 17 x 22,Highland Park, 831-2250.CallMr.LeVally." to About 9:15 a in. on August 7, Row-land drew Gillespie's attention to the News-Sun advertise-ment.Gillespie said that he had seen it. Rowland said thathe did not know who placed it. Gillespie said, ". . . maybe8My findings in this paragraph are based on Gillespie's and Rowland'stestimony and Rowland's affidavit to the extent consistent with Gillespie'stestimony For reasons summarizedsupra,sec 11,A, I regard as nonproba-tive the assertion in Rowland's affidavit that he never spoke with Petit againabout the Union, or with LeVally, and that Rowland took it very lightly 1note that Petit did not testify9 The Pioneer Press advertisement was printed on Thursday, August 7Company counsel asked LeVally what date this Pioneer Press advertisementhad to be called in in order to be printed on the8thThe transcript sets forthLeVally's reply as follows "it had to be in Tuesday noon because-but ithad to be done Monday, that is when I found the ad had not been placed,they were both put in Monday because the ad in the Waukegan Sun ap-peared on Sunday " The Company's appendix states that this last wordshould be "Tuesday " I am unimpressed by the Company's reliance on thefact that the Waukegan News-Sun advertisement appeared on Tuesday (asshowninfra,other dates tendered by LeVally wereinconsistentwith docu-mentary evidence) or on company counsel's notes (in view of the datingerror in counsel's own question) Nor has company counsel moved to cor-rect the record, which is not inconsistent in this respect with my own recol-lection In any event, neither LeVally nor anyone else gave any testimonyregarding the News-Sun classified advertisement deadlines As notedinfra,there is hearsay testimony that the Pioneer Press Thursday, August 7, adver-tisement had to be telephoned in by noon on Tuesday, August 5, but thiswas the date on which the News-Sun advertisement began to run10A similar advertisement appeared in the Pioneer Press on August 7 andin the Chicago Tribune on August 9 and 10, after Gillespie's August 8discharge 96DECISIONSOF NATIONALLABOR RELATIONS BOARDit is because I am going to be on vacation and they wantedsomebody to run the press while I am gone." Rowlandsaid, ". .. if you are into this union thing pretty deep itwill be hard to fire you." Gillespie said that the employeeswere "in it pretty deep." Rowland asked, "what union?"Gillespie replied, "the Pressman Union No. 3, from Chica-go." Gillespie further said that six out of seven of the em-ployees were "for it." Rowland thereupon disappeared for45 minutes. There is no direct probative evidence aboutwhere he went 1l Rowland's affidavit avers that on thatsameday (that is, the day before Gillespie's discharge),LeVally told him that LeVally was preparing a dischargelettertoGillespie.On Friday, August 8, at 3:15 p.m., Rowland told Gilles-pie that LeVally wanted to see him. When Rowland andGillespie entered LeVally's office, LeVally gave Gillespiean envelope containing his paycheck and the following let-ter dated that day and signed by LeVally:Requests for credit information and our assistancein helping your creditors collect amounts long overdue have been increasing for several months and thishas caused our bookkeeping department and our ad-ministrative personnel costly time on records and thetelephone.Together with this, an examination of your workrecord in 1974 shows only four (4) pay periods (8weeks) out of the entire year where you worked a full40 hour week. Your record in 1975 has not improved,showing only one (1) pay period (2 weeks) where youworked the full 40 hour week required.It is our decision that we can no longer tolerate thisrecord and we must seek to improve our pressmen'sperformance. Therefore, your employment is termi-nated effective the close of business August 8, 1975.We are, however, paying in advance your one (1) weekvacation pay to which you are entitled.May I wish you success in your new employmentwherever you choose to locateGillespie thereupon opened the envelope, looked at thecheck, read the letter, and asked whether the reasons setforth in the letter were the only reasons for his discharge.LeVally said no. Gillespie asked what the other reasonswere. LeVally said, ". . . your attitude." Gillespie got upand started to walk out. LeVally said, ". . . wherever yougo to look for a job, I will give you a good reference "Gillespie then walked back to his work station, picked uphis belongings,and left the plant.l2iiMy findings as to this Rowland-Gillespie conversation are based onGillespie's testimony, which is partly corroborated by Rowland's affidavitFor the reasons stated,supra,Sec II,A, I credit Gillespie's testimony to theextent it conflicts with Rowland's affidavit For reasons stated,supra,secII,A, I regard as nonprobative the statement in his affidavit that " 1 neverspoke with Mr Petit again [after their August 4 conversation] about theUnion or with Mr LeVally "12My findings in this paragraph are based on Gillespie's testimonyRowland's affidavit does not describe this conversation LeVally admittedpromising Gillespie a good reference and otherwise gave testimony consis-tent with Gillespie's, except that LeVally testified that he said Gillespie wasalso being discharged because of his "attitude toward Mr Rowland lately"On Monday, August 11, Union Representative Bee vis-ited the plant, met members of management (including Le-Vally) for the first time, demanded recognition, and filedthe representation petition which gave rise to the instantCase 13-RC-13788.About August 13 or14 (infra,In. 13), Company Presi-dent Petit called employee O'Donnell into Petit's officeand gave O'Donnell his profit-sharing statement. Petit fur-ther said that "this union stuff really got me shaken up,"and that he and his wife had worked very hard to put theCompany where it was today. Petit then said that he knewhow O'Donnell felt. O'Donnell (who on August 1 hadsigned a union card at Gillespie's instance) said that no-body but O'Donnell himself knew how he felt, that theonly time he had ever belonged to a union was in 1946 or1947 when he was working for another employer, and thatPetit should not assume that O'Donnell was strictly union.O'Donnell said that Petit had been wrong in firing Gilles-pie, and suggested that Petit should call him in and try to"straighten it out." Petit "agreed, he blew his top, heagreed to that." O'Donnell said that Gillespie was a goodpressmanand a good worker.Petit agreed,and said, "Thisdamn thing . . . is costing me a lot of money . . . Goddammit, I will spend it, you know, I will beat this." O'Don-nell suggested that Petit get hold of Gillespie, "maybe it'snot too late, maybe you can straighten the whole thing outbefore it goes far." Petit said that this was a good idea, andsuggested that Gillespie and O'Donnell could come togeth-er to "my place." O'Donnell said, "Fine." Petit furthersaid, "There is only one thing, Bill, with this union stuff.There is a lot of no-nos and things that I can't do or can'tsay and things like that, but I will ask my attorney."O'Donnell said that Petit should stop by O'Donnell's pressand let him know, and that he would talk to Gillespie overthe weekend.On Monday, August 18, the Company received its copyof the Union's charge herein, alleging that Gillespie hadbeen discharged because of his union activity. About Au-gust 19, Petit approached O'Donnell, shoved a copy of thecharge at him, and said, ". . . this is going to cost me abundle, but dammit, I am going to beat it." 13For demeanor reasons,because of Rowland's failure to testify as to thismatter, and because of LeVally's demonstrated unreliability as to other mat-ters(infra, sec11,C,1), I credit Gillespie over LeVally where their testimonyconflictsu My findings as to these O'Donnell-Petit conversations are based onO'Donnell's testimony, received over the Company's objection based onmateriality and remoteness in time O'Donnell placed the first conversationas having occurred on a Wednesday or Thursday toward the end of Augustand the second as having occurred the following Tuesday The fact that theCompany received the charge on Monday, August 18, leads me to concludethat O'Donnell erred about the date of the first conversationThe Company contends that Petit failed to testify about these conversa-tions mostly because the General Counsel "admitted questioning O'Donnellregarding these conversations with Mr Pent for the sole purpose of estab-lishingMr Petit's anti-union attitude and opinion " The record contains nosuch admission The portions of the record relied on by the Company aredirected partly to a subsequent letter from Petit to O'Donnell and partly totheir September 1974 conversation CONSOLIDATED ACCOUNTING SYSTEMS97C. Analysis and Conclusions1.Gillespie's dischargea.Evidence bearing on the Company's explanations(1) Evidence regarding the hire of Gillespie's allegedreplacementAs somewhat amplified below,the Company contendsthat the Company'sdecision to discharge Gillespie wasmade many weeks before his union activity began. On di-rect examination,LeVally testified that in response to atelephone message left at the Company's switchboard byMartin Rudolph,which message is dated August 5 at 2:05p.m.,14LeVally telephoned Rudolph on an undiscloseddate,talked to him about his qualifications,and "askedhim to come in and fill out an application."When compa-ny counsel then asked, "When did he come in, do yourecall?", LeVallytestified"itwas about two days later, hehad to make arrangement,he couldn't come while he wasatwork, so he came in after 5:00." LeVally went on totestify that Rudolph was hired before LeVally wrote outGillespie's termination and that Rudolph was Gillespie'sreplacement.On cross-examination,upon being asked when Rudolphbegan his employment,LeVallyinitially testified,"He gaveone week notice at Abbott Lab[Rudolph's then employer],he would have begun on the 18th, I would assume." (Aspreviously noted,Gillespie was discharged on Friday, Au-gust 8.).The General Counsel thereupon drew LeVally'sattention to Respondent'sExhibit 8, which is a summaryprepared by the Company of the hours worked by its em-ployees in 1974 and 1975, and which states that Rudolphwas "hired 9-30-75." The General Counsel then asked,"So his actual beginning date was 9-30-75, not August 8,as you have just stated?,"to which LeVally replied,"Yes, Iwould have to check with the time cards and sheets and hisearnings record."On redirect examination,LeVally testi-fied that Rudolph came in on August 5 and filled out anapplication.On further redirect examination by CompanyCounsel MacDonald,LeVallytestified as follows'MR. MACDONALD' . . . [Rudolph]told you that hewanted what,a week or two notice to give AbbottLaboratory before he quit that fob?THE WITNESS: Yes, Sir.MR. MACDONALD' And or about-JUDGE SHERMAN: Which, a week or two weeks?THE WITNESS.Two weeks,I think.Q. (By Mr. Macdonald)The Petition, in this case,was filed on August the 11th, is that correct?A. Yes, sir.Q. And then,subsequent [sic] to Mr. Rudolph com-ing to work,didn't we, as your counsel, give you in-structions not to hire anybody or fire anybody?A. That is right, sir.Q. And then you made arrangement,therefore tohaveMr. Rudolph start his employment after the[September 19] election,is that correct'14This document is further discussedinfra,fn 21A. Yes, sir,that is right.Q. Andyou communicated to Mr. Rudolph to thateffect?A. Yes.When asked to explain the interval between the Septem-ber 19 election and Rudolph's September 30 starting date,LeVally testified, "Apparently,I didn't need him up to thatpoint."LeVally was not asked to give the date of his al-leged posthire communication or communications to Ru-dolph about a starting date Nor was LeVally asked what,ifany, discussion occurred regarding Rudolph's arrange-ments with Abbott.LeVally gave the foregoing testimony on the first day ofthe hearing.On the second day of the hearing,the GeneralCounsel offered Rudolph's job application into evidence.This job application is dated September 25, 1975; repre-sents that Rudolph worked for Abbott between September1973 and September 14, 1975, when he left for "lack ofinterest";15 states that Rudolph could start work as soon aspossible;16 and contains an entry, admittedly filled out byLeVally, which states that Rudolph was interviewed by Le-Vally on Thursday,September 25, 1975, contains a checkmark after the printed word"hired,"and contains a hand-written"9/29" after the printed words "will report." Onredirect examination after Rudolph's application was re-ceived into evidence,LeVallytestified that the first time hesaw Rudolph face to face was "I think it was Saturday ofthat same week [referring to the week which included Tues-day, August 5, when Rudolph allegedly first contacted theCompany]but it was a Saturday morning,Iknow that, hecame in and we talked and I didn't have him fill out anapplication at the time . . . I gave him an application andtold him to take it home with him and fill it out because weweren't going to do anything for a while anyway."As pre-viously noted,before the General Counsel drew this Sep-tember 25 application to LeVally's attention,he had testi-fied that Rudolph came into LeVally's office for a jobinterview after 5 p.m. on a working day which he initiallydated as about Thursday, August 7,17 and then as Tuesday,August 5; that during that visit Rudolph filled out an ap-plication;and that Rudolph was hired by LeVally (whowas on vacation during the week ending Sunday, August 3)beforeGillespiewas discharged on Friday, August 8.Moreover(as previously noted), before thus attempting toexplain the September 25 date on the application,LeVallytestified that he had told Rudolph not to report to workuntil late September because of company counsel's advicebased on the Union's petition,which was filed 2 days afterthe Saturday when (according to LeVally's final testimony)he allegedly told Rudolph that"we weren'tgoing to doanything for a while anyway."15The application states that Rudolph worked for Abbott from "9-I8-73" to"9-14-73"LeVally testified that the latter entry should be "9-14-75 "16LeVally so explained Rudolph's entry "ASAP"after the printed words"Date you can start"17This was the date on which LeVally,according to Rowland's affidavit,told Rowland that LeVally was preparing Gillespie's discharge letter, whichaccording to LeVally was prepared after Rudolph was hired On the firstday of the hearing,LeVally testified that he hired Rudolph after 5 p in 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheWaukeganNews-Sun continued to carry theCompany's advertisement for a pressman for 3 days afterGillespie's discharge-that is, on August 9, 10, and 11. TheChicago Tribune began to carry this advertisement on Au-gust 9, the day after Gillespie's discharge, and also carriediton August 10. The Tribune advertisement cost the Com-pany about $35 The News-Sun advertisement and (infer-entially) the Tribune advertisement requested applicants totelephone the Company There is no evidence that theCompany made any attempt to cancel either of these ad-vertisements.(2) Evidence regarding the date of the decision todischarge GillespieCompany counsel asserted in his opening statement thatthe decision to discharge Gillespie had been made "weeksbefore" Gillespie's discharge.LeVally testified that his "mind was pretty well madeup" after a meeting (discussedinfra)which allegedly oc-curred on June 2, 1975, to discharge Gillespie "as soon aspossible." 18 However, a document (Resp. Exh 10) whichLeVally identified as a memorandum prepared by him onJune 2, 1975, to Company President Petit, makes no refer-ence to any decision to discharge Gillespie but, instead,states, "I think we should advertise for a pressman, as Ibelieve [Gillespie] is going to quit. In fact I have a verystrong suspicion, he has been looking around anyway." Le-Vally initially testified that "June and July are very busyseasons for us, and to try to get through the June and July,Iwas going to wait until that, after that busy period wasover." (As discussedinfra,the Company contends that Gil-lespie was discharged partly for tardiness, absenteeism, andrefusal to perform certain work.) Then LeVally testifiedthat he wanted to run advertisements on July 1 for a re-placement. LeVally went on to testify that he told PlantManager Rowland "to get an ad in the paper about twoweeks before I left on vacation," which vacation began onJuly 25. LeVally further testified that Rowland "wrote thead and gave it to the Assistant Manager and he missed thedeadline and didn't get it in." The assistant manager didnot testify, and LeVally's testimony in this respect is notcorroborated by Rowland's affidavit. LeVally went on totestify that before leaving on July 25 for his vacation, heleft instructions with Rowland to put an advertisement intheWaukegan News-Sun and the Pioneer Press Rowland'sstatement avers: "Before the [Pioneer Press] ad went in Iwas instructed by Mr. Petit to put the ad in in two weeksIwrote the ad and Mrs. LeVally called it in . . . Therewas another ad run in the Waukegan News-Sun after this.." It is undenied that Rowland told Gillespie thatRowland did not know who placed the News-Sun adver-18This was his initial testimony on directexaminationand his testimonyon cross-examination However, toward the end of his directexamination,he replied, "Right, yes sir," to the following question by companycounsel,"When you filled out [Gillespie's] termination noticethis was a culmi-nation of a decision which you had reached, as you testified to, in the prior,latter part of [sic] middle part of June to the first of July9" The Company'sbrief asserts that the decision to replace Gillespie was made "early in themonth of June, which was two months prior to the earliest admitted unionactivity "tisement. LeVally further testified that during his July 25-August 3 vacation, Rowland prepared a draft advertise-ment which LeVally identified as being Respondent's Ex-hibit 11. Rowland's affidavit does not corroborate Le-Vally's testimony in this respect, andit isunclear fromRespondent's Exhibit 11 which newspapers the advertise-ment was to be placed in.19 LeVally further testified thatwhen he returned to the office on August 4, AssistantBookkeeper Rena Simchiff told him that she had tried toplace the advertisement in the Pioneer Press by telephonecall on Tuesday afternoon, July 29, to be printed on Thurs-day, July 31; that she had then learned that an advertise-ment has to be phoned in before noon on Tuesday of aparticular week for it to be printed on Thursday of thatweek; and that since she missed that deadline, she didnothing about putting the advertisement into the Wauke-gan Sun-News or the Chicago Tribune.20 LeVally went onto testify that Mrs. LeVally telephoned all three of thesenewspapers on August 4 to place advertisements for a re-placement pressman. However, he admitted that these tele-phone calls were all placed outside his presence. Althoughstill in the Company's employ at the time of the hearing,Mrs. LeVally did not testify. Aside from the fact that help-wanted advertisements did appear in the Waukegan Sun-News on Tuesday, August 5, the Pioneer Press on Thurs-day, August 7, and in the Chicago Tribune on Saturday,August 9, there is no probative evidence about when theseadvertisements were called in.21Rowland's affidavit avers that the firsttimehe, Petit,and LeVally discussed firing Gillespie "was probably six"The Pioneer Press is listed with an "X" in front of it, but is crossed outThe Tribune is listed with a question mark The Waukegan News-Sun isalso listedRowland's affidavit does not allude to the Tribune As previous-ly noted, his affidavit does not aver that he was asked to put an advertise-ment in the News-Sun, and he said he did not know who placed this adver-tisementWhile the phrasing of the News-Sun and Pioneer Press advertisements ismuch the same, the latter bears a closer resemblance than the former toResp Exh 11, which LeVally testified was a draft advertisement preparedby Rowland The record fails to show the precise language of the Tribuneadvertisement20 This was the first reference to the Tribune in LeVally's testimony Atthe time of the hearing, Simchiff was no longer in the Company's employ Idraw no inference from her failure to testify21LeVally testified that a document received in evidence as Resp Exh 14is a message written to him on Tuesday, August 5,bythe Company's thenswitchboard operator, who at the time of the hearing was no longer in theCompany's employ This document asserts,inter a/ia,that Rudolph hadtelephoned at 2 05 p in about "job offer in paper " This time entry would tosome extent limit the time before which the News-Sun advertisement musthave been telephoned in, assuming that Resp Exh 14 is accepted at fullface value Entries made thereon by LeVally, allegedly when talking toRudolph on the telephone later that day, state that Rudolph was then work-ing for "Abbott Labs" and "needs $4-hr" Rudolph's September 25 jobapplication, however, states that Abbott had been paying him $4 50 an hourwhen he quit on September 18 and that the Company hired him at $4 50Because itseems unlikely that the Company would have hired him whenunemployed at a figure 10 percent higher than he had been willing to acceptwhen still employed 2 months earlier, and in view of LeVally's untruthfulrepresentations about other aspects of the timing and circumstances ofRudolph's hire, I have grave reservations about the authenticity of RespExh 14 Moreover, while it is true that the document contains certain nota-tions in LeVally's handwriting about,inter a/ia,Rudolph's plant telephonenumber, it is curious that the Company allegedly kept this August 5 docu-ment after he allegedly filled out an employment application and was prom-ised a job later that same day, and until the Company received the chargeon August 18 CONSOLIDATED ACCOUNTING SYSTEMS99months before he was fired"-that is, in early February1975. LeVally did not corroborate Rowland's statement inthis respect, it is undenied that in early May Petit urgedGillespie not to quit, and Petit failed to testify. Rowland'saffidavit further avers that "the last couple of months [Gil-lespie has] refused to run the paper cutter . . . I thought wecould work this out, but after a couple of weeks I could seewe couldn't, so we ran an ad for a pressman, I think it wasinAugust." 22 In addition, Rowland's affidavit avers thatthe Company obtained no qualified applicants from thePioneer Press advertisement, that an advertisement wasrun in the Waukegan News-Sun after the Pioneer Pressadvertisement had run, that qualified applicants were ob-tained from the News-Sun advertisement, that "We hadqualified applicants from that ad before the decision wasmade to fire" Gillespie, and that the discharge decision wasmade by LeVally. As previously noted, LeVally testifiedthat he decided on June 2 to discharge Gillespie and thatGillespie's replacement called in about the job 2 days be-fore the Pioneer Press advertisement was printed. Nor doesLeVally's testimony describe any other applicants for thejob. Rowland's statement also avers that LeVally told himthe day before Gillespie was fired that LeVally "was get-ting together a letter because they just had too much aggra-vation in bookkeeping."(3) Evidence regarding the Company's tendered reasonsfor discharging GillespieThe Company contends that the decision to dischargeGillespie was made by LeVally. As previously noted, Le-Vally testified that on June 2, he "pretty well made up hismind" to discharge Gillespie after July.When asked bycompany counsel, "Did [Gillespie's] refusal to work on thepaper cutter have any effect on your judgment?", LeVallyreplied, "Part of it, sir." Counsel then asked LeVally whatfactors he had considered in arriving at his June 2 decisionto terminate Gillespie, and LeVally replied, "The generalattitude over the period of time and Mr. Rowland's contin-ually talking to me about the attitude out there, out in theplant and just a build-up of things along the line, and whenhe did this, that is when I just knew we had to do some-thing about it." LeVally further testified that he dischargedGillespie because of his "attitude toward Mr. Rowland,lately,"which LeVally explained as "Just refusing to runthe cutter and being obstinate and what he would do andwhat he wanted to do and run the job he wanted to runand not run the job he did not want to run and so on "LeVally testified that he found out about the papercutterincident about 2 weeks after June 2, the day on which heallegedly reached a decision to terminate Gillespie. LeVallydid not further amplify his description of Gillespie's "atti-tude" toward Rowland 2322 It is unclear whether "the last couple of months"referred to the monthsJust before Gillespie'sdischarge(inwhich event,Rowland was dating thepapercutter incident as having begun in early June)or the months justbefore he gave the statement on September 19 (in which event,Rowlandwas dating the papercutter incident as having begun in mid-July)Gillespie's and O'Donnell's credited testimony that Gillespie failed to runthe papercutter during the last 2 weeks in June is to some extent corroborat-ed by LeVally's testimony about when he learned about thisLeVally's termination letter to Gillespie asserted that hewas being discharged partly because of inconveniences al-legedly imposed on the Company in consequence ofGillespie's difficultieswith creditors.24 LeVally testifiedthat he had never had any telephone conversations withGillespie's creditors. LeVally further testified that Mrs. Le-Vally and Petit had had such conversations, but neither ofthem testified. Later in LeVally's testimony, he concededthat the only harassment he was aware of that the Compa-ny suffered because of Gillespie's creditors was the harass-ment of sending letters to the Company. During the 2 yearsthat Gillespie worked for the Company, he received five orsix notices of creditors' claims which weresentto him atthe Company's address and which the Company turnedover to him unopened. In addition, during this period, theCompany received three or four letters stating that thesignerwas having trouble collecting a debt from Gillespieand asking the Company to see if he would take care of thematter (seeinfra,In. 26). On one occasion in the winter of1973-74, Mrs. LeVally spoke to Gillespie about a bill for achild'scriband furniture. That same day, Gillespiepunched out for lunch, took extra time, and drove over topay the bill.25 On two later occasions, once in the summerof 1974 and once in the spring of 1975, LeVally gave Gil-lespie a letter to the Company from a creditor of Gillespie'sand said, "For God sake, just take care of this ... Pleaseget off the hook " 26 In addition, on one occasion when theLeVallys were out of town, Petit spoke to Gillespie abouthis creditors' problems. This conversation occurred aboutJune 1975, but the record fails to show whether it occurredprior to June 2, when LeVally allegedly decided to dis-chargeGillespie.Some of these creditors' letters werebased on hospital and doctor's bills for the September orOctober 1974 delivery of Gillespie's child; but aside frominferences suggested by the identity of the creditors, there23 For reasons set forthsupra,sec II,A, I regard as nonprobative thestatement in Rowland's affidavit that Gillespie "had a very bad attitude "24 The Company makes no claim that the mere existence of Gillespie'sdebts played a part in his discharge Between July 1974 and May 1975,employeeMaes obtained four loans from the Company which totaled$1,000 and which included one loan of an undisclosed amount for tuitionfees, one $150 loan which may have been for moving expenses, one $200loan for rent when he still owed $50 on a previous $200 loan, and a $500loan for a purpose which LeVally did not recall After a 1970 dischargebecause Maes' creditors were dunning the Company, he was rehired in May1974 and remained in the Company's employ untilat least theend of 1975,more than 4 months after Gillespie's discharge Also, in December 1974 theCompany lent $100 to employee Allen Glader, and in November 1975 theCompany advanced $100 bail to employee Pat Maddox, who was chargedwith driving while his license was suspended On five occasions betweenMarch 1974 and June 1975, the Company made advances to Gillespie forsums ranging from $20 to $150 and totaling$420, but all of these wereprepayday advances for moneys already earned In March 1975, the Com-pany also deducted about $130 to pay off the balanceof some furniture hehad bought from it, and about $2 for a phone call made by him25My findings as to this bill for a child's crib and furniture are based onGillespie's testimony on redirect examination On cross-examination, he de-nied having "some problems with the furniture collection" I have consid-ered this discrepancyin assessinghis credibility26My findings as to the number of letters received by the Company,which LeVally testified were all shown to Gillespie, and the number ofconversations between him and LeVally are based on Gillespie's testimony,which I credit over LeVally's for demeanor reasons and because of Le-Vally's demonstrated unreliability as to other mattersMy findings as to thecontents of the LeVally-Gillespie conversations about this matter are basedon a composite of their testimony 100DECISIONSOF NATIONALLABOR RELATIONS BOARDisno evidence that the Company knew why Gillespie hadincurred these debts. Gillespie was never told that hewould be discharged if there were any more inquiries fromhis creditors, or that disciplinary action would be takenagainst him because of creditors' inquiries. Nor were hiswages ever garnisheed before his discharge.27Respondent's Exhibit 2 purports to be a notice instruct-ing a collection agency to place for collection a $200 claimagainst Gillespie by `Dr. Joseph L Burke, M.D.S.C." (cf,supra,fn. 27) 10 days from June 3, 1975. The document isstamped, "Listed June 13, 1975." After being marked foridentification, this document was shown to LeVally, whotestified on direct examination as follows:Q. (By Mr. MacDonald): Mr. LeVally, I will showyou Respondent's Exhibit 2, and ask you if you knowwhat that is?A. Yes. This is one of the documents we received inour office regarding credit due, or payment due a Dr.Joseph Burke by Mr. Gillespie.Q. And was that document handed to you?A. Yes, it was.Q. And about what date was that?A.Well, we received it on June the 13th, or so Iassume I gave it to him the same day.Q. I see. All right.And did this particular notice that you receivedhave any particular significance in regards to yourthinking in conjunction with all of the prior discussionand history that you have had with Mr. Gillespie?A It was basically the same one or the sameclient-the same document I had seen many times be-fore, and it was just an additional from the same onewhen I had asked many times to have it taken care of.I assumed that he would and it was on a friendly basisand it wasn't-It was just the straw that broke thecamel's back about that time.At this point, company counsel offered Respondent'sExhibit 2 for identification into evidence. Onvoir dire,Le-Vally testified that his allegedly authenticating testimonywas based on a belief that the document had been sent toMrs. LeVally in consequence of an August 4 conversationbetween her and the creditor outside LeVally's presenceLeVally did not know of his own knowledge when thisalleged conversation occurred or when the Company re-ceived the document. Respondent's Exhibit 2 was receivedin evidence simply to explain LeVally's testimony, and notas an authentic document in fact received by the Companybefore Gillespie's dischargeLeVally did not in terms testify that he discharged Gil-lespie for frequently failing to work a full 40-hour week,27 In December 1975, more than 3 months after Gillespie's August 1975discharge, the Company received a wage deduction summons based on aNovember 1975 judgment in favor of Or Joseph LBurke againstGillespiefor $200 pluscostsIn response to an attached interrogatory, the Companydenied that it owed Gillespie any money A document attached to the wagedeductionsummons states,inter alia,that Federal law provides, "No em-ployer may discharge any employee by reason of the fact thathis earningshave been subjected to garnishment for any one indebtedness " However,LeVally testified to a company feeling or policy that an employee with onegarnishmentwould be terminatednor does Rowland's statement aver in terms that Gillespiewas discharged for this reason. However, Gillespie's termi-nation letter asserts that he was discharged partly for thisreason. Moreover, Gillespie's "Confidential Employee His-tory" in the Company's records states that he was dis-missed for "unsatisfactory work record (attendance)," andmentions no other reason.The Company's records disclose that during 1974 and1975, Gillespie missed more hours of work than any otheremployee Gillespie admitted that he put in "very few" full40-hour weeks and that he was "late a lot"-usually 15 or30 minutes, but sometimes up to 2 hours. LeVally testified,and the Company's records show, that Gillespie missed nomore hours of work during the period immediately beforehe was discharged than he had throughout his 2-year tourof duty with the Company. On some of the occasions whenGillespie was late, he drove to the shop with Plant Manag-er Rowland or employee O'Donnell, both of whom werestill in the Company's employ at the time of the hearing.Gillespie testified thatLeVallymay have mentionedGillespie's tardiness and attendance record when Gillespieasked for a raise in March or April 1975; but LeVally didnot testify that he then mentioned Gillespie's tardiness andattendance record to him. Gillespie testified that with theforegoing exception, no company officials ever talked tohim about his tardiness or his attendance, or threatened todiscipline him if he continued to be late or absent, or toldhim that in consequence of his tardiness or absence theentire schedule would get behind. He further testified thathis tardiness never caused the schedule to get behind.Pressman O'Donnell testified that he had never seen theCompany miss a deadline or have its schedule interruptedbecause of Gillespie'slatenessin arriving, and that neitherhe nor any other employees had to work overtime becauseof Gillespie's absences. LeVally testified that in the firstpart of April 1975, Petit reproached Gillespie for his tardi-ness and attendance record, and that in early June LeVallyreminded Gillespie of Petit's reproof, but Petit did not tes-tify.Rowland's affidavit avers that Gillespie "very seldom"missed a whole day without calling in, but that Rowland"talked to [Gillespie] a number of times abouthis lateness.Itwas very casual. I'd tell him Dick, you better start com-ing inon time or its gonna get me in trouble, I didn't callhim in and chew him out or anything like that. Then he'dbe ok for a couple of weeks and it would start all overagain " Rowland's statement further avers that when Gil-lespiewas late, the whole shop was behind schedule thewhole day. In addition, Rowland's statement avers, "Acouple of times when [Gillespie] had missed a day I hadhim come in Saturday or work late, and Icamein with himand did work in my office to make up for the time. Therehasn't been much overtime because of his being late, butI've had to pull a man off the overhead press to run hispress, I've even had to run the vertical press myself, whereif he was here I would have been working in my office." 2828O'Donnell's testimony and Rowland's affidavit as to the absence ofovertime gain some support from Resp Exh 8, which sets forth the numberof hours available to each employee if he worked a full week and the num-ber of hours which he actually worked over or under that amount However,the exhibit does not in terms distinguish between straight time and overtimehours CONSOLIDATED ACCOUNTING SYSTEMS101LeVally testified that the Company used the vertical pressa couple of hours in a day, and, at a maximum, once aweek. O'Donnell testified that this press was very seldomused, and that it was run by him, Gillespie, and Rowland.For the reasons statedsupra,section II,A, andinfra,sec-tion II,C,I, I credit Gillespie's testimony regarding the ab-sence of statements to him about his lateness and absences.For the reasons statedsupra,section II,A, I creditGillespie's and O'Donnell's testimony that Gillespie's late-nessesdid not cause the Company to get behind schedule,O'Donnell's testimony that they did not cause the Compa-ny tomissdeadlines, and O'Donnell's testimony (corrobo-rated by Rowland's affidavit and the Company's records)that they did not cause the Company to work employeesovertime. On the basis of the probabilities of the situation,I conclude that Gillespie's lateness and absences did incon-venience Rowland to some extent. However, for the rea-sons statedsupra,section II,A, Rowland's affidavit is non-probative as to Rowland's alleged reproofs to Gillespie andas to the extent that Gillespie's tardiness inconveniencedthe Company. Moreover, LeVally's and O'Donnell's testi-mony that the vertical press was seldom used and was usedby others as well as by Gillespie leads me to conclude thatRowland's affidavit exaggerated such inconveniences. Inote, further, Rowland's affidavit that "There was neverany problem with [Gillespie's] work,as far asproduction."b. Reasons for crediting Gillespie 's testimony regardingpredischargeconversationswithmanagementAs previously noted, I have credited Gillespie's testimo-ny regarding the dates and contents of his two conferenceswithmanagement, several weeks before his discharge,about his wages. LeVally and Gillespie both testified thatthe first of these conferences had been requested by Gilles-pie, that it was attended by them and Petit, that during thisconference Gillespie asked for a raise, and that in refusingto give Gillespie a raise Petit said that the Company's fiscalyear closed on May 31. Moreover, Gillespie testified with-out denial that he threatened to quit in 2 weeks if he didnot receive a raise, and that Petit said, "I think you aremaking a mistake if you quit. We want you to stay." Le-Vally testified that Petit said the Company would not giveraises to anyone until it learned from its accountant, aboutAugust 1, how good its business had been during the cur-rent fiscal year; that "there was no .. . promise for a raise.There was a promise to be investigated as to whether araise would be profitable on both parties"; and that Petitalso said that Gillespie had frequently been late or absent,to which Gillespie made no response. LeVally's testimonyin these respects conflicts with Gillespie's testimony that hewas promised a wage increase after the close of the fiscalyear if the Company made money, and that Petit nevermentioned Gillespie's tardiness or attendance record. Petitdid not testify. LeVallytestifiedthat the secondmeetingwith Gillespie occurred on June 2 (contrary to Gillespie'stestimony, indirectly corroborated by O'Donnell, that thismeeting did not occur until June 16). Both LeVally andGillespie testified that during this meeting, Gillespie al-leged that he had been promised a raise, pointed out thathe had not received one, threw his check stub on LeVally'sdesk, and said that he had been lied to again. Both LeVallyand Gillespie further testified that the same day this con-ference was held (during the conference, according to Le-Vally, seesupra,fn. 4, and later that day, according toGillespie), LeVally remarked that he had received job ap-plications from several former employees and that Gilles-pie replied that he hoped one of them was a pressman.LeVally testified that during this conference, Gillespie said"he was finished with a very nasty attitude." Gillespie de-med saying on this occasion that he was finished.If the Company had really told Gillespie during the firstmeeting that (1) he might not get a raise even if the Compa-ny made money during the current fiscal year, and (2) inno event would he receive a raise until August-accordingto LeVally, 3-1/2 months later, I regard it as unlikely thatGillespie would have left the meeting with the belief that(1) he had been promised a raise if the Company mademoney during the current fiscal year and (2) he would re-ceive it on May 31. Moreover, Gillespie's subsequent con-duct is consistent with his version of the first conference,but inconsistent with LeVally's to the extent it differs fromGillespie's. Thus, as LeVally in effect conceded, Gillespie'sadmitted assertion during the second conference that hehad been "lied" to obviously referred to an unkept promiseof a raise.Furthermore, the testimony of O'Donnell, whowas still in the Company's employ at the time of the hear-ing, establishes that Gillespie expressed extreme annoyanceat not receiving a raise in his June 2 paycheck, but calmeddown when O'Donnell pointed out that this paycheck cov-ered the fiscal year which terminated on May 31. Further,O'Donnell's testimony in this respect indirectly corrobo-ratesGillespie's testimony that his complaint to LeVallyabout the Company's failure to give him a raise was madeon June 16, rather than on June 2 as LeVally testified.For these reasons, because Petit failed to testify aboutthe first conference, because LeVally was demonstrablyuntruthful as to other matters, and in view of thewitnesses'demeanor, I credit Gillespie's testimony regarding thedates and contents of both conferences, and discredit Le-Vally's testimony except where corroborated by Gillespie.More specifically, I discredit LeVally's testimony that dur-ing the first conference Gillespie was not promised a raiseif the Company made money that year and his tardinessand attendance record was mentioned by Petit;29 that thesecond conference occurred on June 2, and that during thesecond conference (which according to LeVally precededGillespie's discharge by more than 2 months) LeVally re-minded Gillespie of Petit's alleged prior reproof and toldGillespie that he had not been promiseda raise,and Gilles-pie said that he was "finished." I regard as without proba-tive value Respondent's Exhibit 10, which LeVally testifiedis a memorandum written by him to Petit on June 2. Thereisno testimony from Petit, who did not testify, that he29Gillespie testified that this conference occurred about May I and Le-Vally that it occurred during the first half of April Because I regardGillespie's testimony as more credible than LeVally's in connection withboth conferences, I also credit Gillespie as to the May I date However, thisparticular conflict is of little significance Indeed, theCompany'sbrief as-serts that this conference occurred in May 102DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived this alleged memorandum. The document stronglyimplies, if indeed it does not state, that the first conferencewas initiated by management, rather than by Gillespie asboth he and LeVally testified. Further, although both Le-Vally and Gillespie testified that during this conferenceGillespie asked for a raise, the document at the very mostimplies that he made such a request. Moreover, plant man-ager Rowland did not corroborate the statement in thedocument that he suggested a discussion of Gillespie's fu-ture with him and was not in favor of a raise. Furthermore,although the document suggests that the Company adver-tise for a pressman, the Company did not do so for morethan 2 months after this document was allegedly prepared.Iconclude that Respondent's Exhibit 10 is not in fact amemorandum written on June 2 to Petit which is an honestattempt accurately to describe events which occurred onJune 2 and previously, but rather is a document preparedby LeVally in an effort to lend credence to LeVally's un-truthful testimony about the events leading to Gillespie'sdischarge.c.The legalityof Gillespie's discharge,his eligibility to voteThe uncontradicted evidence establishes the followingsequence of events:On July 30,Gillespie, an employee of 2years' standing, began to distribute union cards to his fel-low employees.Rumors of the union movement reachedCompany President Petit by August 4, and,later that sameday, Gillespie admitted his awareness of the union drive toPlant Manager Rowland. On August 5, after having solic-ited all his fellow employees to sign cards,Gillespie mailedto the Union his own union card and five cards which hehad successfully solicited from his fellow employees. Earlyin the morning of August 7, Rowland drew Gillespie's at-tention to the Company'sadvertisement for a pressmanand commented". . .if you are into this union thing pret-ty deep it will be hard to fire you"Gillespie told him thatthe employees were "in it pretty deep," and, in response toRowland's inquiries,that six out of the seven employeeswere for the Union.Rowland thereupon disappeared for 45minutes. That sameday, LeVallytoldRowland that Le-Vally was preparing a discharge letter for Gillespie. Thefollowing day, in Rowland's presence,LeVally gave Gilles-pie a discharge letter, but volunteered to give him a goodreference elsewhere.In a conversation with employeeO'Donnell less than a week later,CompanyPresident Petitsaid that"this union stuff really got me shaken up." WhenO'Donnell then brought up Gillespie'sdischarge, Petitagreed that he had been wrong in firing Gillespie, agreedthatGillespie was a good man and a good worker, andthen added, "This damn thing is costing me a lot of money... God dammit,Iwill spend it, you know,Iwill beatthis." Thatby "This damnthing" Petit meant the Union isshown by his earlier reference to being "shaken up" by"this union stuff" and to the Company's hard-earned pre-sent position,by his earlier reference to O'Donnell's feel-ings followed by Petit's tacit acceptance of O'Donnell's in-ference that such remarks referred to his union feelings,and by Petit's immediately following remarks, when agree-ing to confer with O'Donnell and Gillespie in order to tryto straighten out Gillespie'sdischarge,that Petit wouldhave to consult with counsel about what to do with "thisunion stuff." These last remarks disclose, moreover, thatPetitwas spontaneously connecting Gillespie's dischargewith the "union stuff" which Petit was determined to"beat."About a week later, upon receiving the unioncharge which alleged that Gillespie had been dischargedfor union activity, Petit evinced a change of heart aboutpossibly recalling Gillespie, concomitantly with again ex-pressing an intent to "beat" the Union. The foregoing evi-dence, all of it uncontradicted, makes a strongprima faciecase in favor of the General Counsel's contention that thereal reason for Gillespie's discharge was his union activity.Thisprima faciecase is strengthened by the numerousinconsistencies and improbabilities in the Company's ten-dered explanations regarding the timing of and reasons forGillespie's discharge. LeVally testified that Gillespie wasdischarged on August 8-10 days after he began to distrib-ute union cards-because, earlier that week, LeVally hadhiredRudolph as Gillespie's replacement. However, Le-Vally's initial testimony that Rudolph was hired that weekduring an interview when he filled out an application blankis inconsistent with Rudolph's application blank, whichbears a late September date and includes LeVally's written"remarks" bearing that same date; and is also renderedquestionable by the Company's failure (so far as the recordshows) to try to save money and the receipt of further tele-phone calls from applicants by canceling its help-wantedadvertisements, which continued to run for 4 to 6 daysafterRudolph was allegedly hired. LeVally's initial testi-mony that Rudolph began work on August 18 or 25 isrefuted by company records showing that he began workon September 30. LeVally's subsequent testimony that this7-week interval subsequent to Rudolph's alleged August 5or 7 hire was due to counsel's advice regarding the inter-vening August 11 representation petition is inconsistentwith LeVally's final testimony that the Rudolph hiring in-terview occurred in the morning of Saturday, August 9,and that LeVally then told him to fill out an applicationblank at home because the Company would take no actionfor a while anyway, which final testimony is inconsistentwith LeVally's initial testimony that Rudolph's hire preced-ed and triggered Gillespie's August 8 discharge. Further,LeVally's final testimony that on Saturday morning, Au-gust 9, he told Rudolph to fill out an application blank athome is inconsistent with LeVally's initial testimony thatRudolph filled out his application during an interviewwhich occurred after 5 p.m. on a weekday prior to August8.Also, LeVally's testimony that Rudolph was to work outa notice to Abbott Laboratories until August 18 or 25, andLeVally's notations on the purported August 5 memoran-dum that Rudolph needed $4 an hour, are difficult if notimpossible to reconcile with Rudolph's September 25 ap-plication blank, which recites that Rudolph wanted to startwork as soon as possible, resigned from Abbott on Septem-ber 14 for "lack of interest," was making $4.50 an hourthere, and was hired by the Company at the same rate.Likewise characterized by inconsistencies and improba-bilities is the Company's contention that it decided to dis-charge Gillespie almost 2 months before he started hisunion activity, and more than 2 months before he was ac-tuallydischarged.Thus, after testifying that LeVally CONSOLIDATED ACCOUNTING SYSTEMSreached the discharge decision on June 2 (a decision notreflected in LeVally's alleged June 2 memorandum to Pet-it),LeVally testified that his discharge decision was partlybased on the papercutter incident (which he admittedlylearned about some 2 weeks after June 2, and which beganabout June 16) and on Respondent's Exhibit 2 (relating toa doctor's bill owed by Gillespie), characterized by LeVallyas the "straw that broke the camel's back" which was notreceived by the Company until June 13.30 Moreover, theCompany admittedly did not request the placement of anyhelp-wanted advertisement to obtain a replacement forGillespie until a date which was more than 2 months afterLeVally allegedly decided to discharge him but which coin-cided with Petit's admission that he had heard rumors of aunion movement. LeVally sought to explain the last 5weeks of this delay by testifying that in early July andagain in late July he directed Rowland and others to placesuch advertisments, and on both such occasions someonemissed a deadline. For demeanor reasons, and because thissomewhat fishy testimony is inconsistent with bothRowland's affidavit and his representations to Gillespie, Ido not believe LeVally's testimony that he issued such in-structions. LeVally testified that he made no efforts to ob-tain a replacement during June because June and July arethe Company's busy season, but this testimony is difficultto reconcile with the Company's contention that it dis-charged Gillespie partly because of his attendance and tar-diness record. For demeanor reasons, and for the reasonsset forthsupra,I do not believe this testimony either.The evidence likewise militates against the Company'scontention that Gillespie's discharge was motivated by hisdeficiencies as an employee. Thus, although LeVally testi-fied that he decided to discharge Gillespie partly becauseof his failure to run the papercutter, LeVally admitted thathe did not find out about this incident until 2 weeks afterallegedly deciding on the discharge. Moreover, the Compa-ny did not discharge O'Donnell when he refused the in-structions of both Rowland and Petit to run the papercut-ter,Gillespie went back to working on the papercutter amonth before he was discharged, Rowland never orderedhim to operate the papercutter, Rowland had always cutthe stock for the other pressmen, and the other pressmennever operated the papercutter at all (except that O'Don-nell would run it when Rowland was not in the building).Gillespie's discharge letter asserted that he was being dis-charged partly because "Requests for credit informationand our assistance in helping your creditors collectamounts long over due have been increasing for severalmonths and this has caused our bookkeeping departmentand our administrative personnel costly time on recordsand the telephone." However, Gillespie was never told thathe would be discharged if there were any more inquiriesfrom his creditors, or that disciplinary action would be tak-en against him because of creditors' inquiries. Moreover, sofar as the probative record evidence shows, the predis-charge inconveniences imposed on the Company byGillespie's difficulties with his creditors were limited to giv-ing him five or six unopened letters from creditors and30 As foundsupra,sec II,C,3, there is no probative evidence that theCompany received the document before discharging Gillespie103receiving three or four letters requesting assistance in get-tingGillespie to pay; nor does the record support the dis-charge letter's assertion that such requests had been in-creasing toward the end of his 2-year tenure. Furthermore,according to LeVally, "the straw that broke the camel'sback" was a "Notice before Placement" which (accordingto LeVally's initial testimony) the Company received morethan 2 weeks after LeVally allegedly decided to dischargeGillespie, and there is no probative evidence that the Com-pany received it before discharging him. Nor do theCompany's personnel records state that Gillespie was dis-charged because of his difficulties with creditors.More-over, while the Company contends that Gillespie was dis-charged partly for lateness and absenteeism, LeVallyconceded that Gillespie's record in this respect was noworse during the period immediately before his dischargethan throughout his 2-year tour of duty with the Company;he was never told that he would be disciplined if he contin-ued to be late or absent; and his conduct in this respect didnot substantially discommode the Company. Further,Rowland's affidavit concedes that "There was never anyproblem with [Gillespie's] work so far as production"; andtheCompany's contention that Gillespie's shortcomingsrendered him unsatisfactory to it is difficult to reconcilewith LeVally's admission that during the discharge inter-view, he volunteered to give Gillespie a good recommenda-tion for a job elsewhere. Indeed, less than a week afterGillespie was discharged, Petit admitted that he was a goodpressman and a good worker.Finally, the Company contends that the complaint as toGillespiemust be dismissed because there is no evidencethat before his discharge, the member of management whodecided to discharge him knew about his union activity. Iregard this contention as disposed of by Petit's mid-Augustremarks to O'Donnell, which show that Petit was spontane-ously associatingGillespie'sdischargewith the Unionwhich Petit was determined to "beat." The Company's con-tention to the contrary focuses on LeVally's testimony thathe did not find out about the union movement until theCompany received the Union's bargaining demand 3 daysafter Gillespie's discharge, LeVally's further testimony thatitwas he alone who decided to discharge Gillespie, and theevents of August 4 and 5.At the time Gillespie was discharged, the Company hadabout seven employees. LeVally testified that the Compa-ny runs a very small operation and has only three manage-ment officials-himself, Rowland, and Petit. LeVally fur-ther testified that although "Mr. Petit and I are not toomuch in contact pretty much of the time," LeVally andRowland "are in contact pretty much." Rowland's testimo-ny (as an adverse witness) and affidavit establish that on orbefore August 4 Petit heard of the union movement, andthat on August 4 Petit told Rowland about it. In effect, theCompany seeks to depreciate this evidence on the groundthat there is no direct evidence that before orders wereissued to telephone in the help-wanted advertisements, in-formation about the Union had reached the company rep-resentative who initiated such orders. The difficulty withtheCompany's position in this respect, however, is thatmuch of the relevant information lay solely within theknowledge of persons connected with the Company whom 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDit elected not to call as witnesses. Company President Petitwas notcalled to testify about the date and hour when hefound out about the union movement and Gillespie's activerole therein,31 or whether and when he relayed this infor-mation toLeVally, or whether and when a role in the dis-charge decision was played by Petit, whose postdischargeremarks to O'Donnell strongly suggest that it was Petitwho decided thereon'32 and who according to Rowland'saffidavit told him to put in the Pioneer Press help-wantedadvertisement. Plant Manager Rowland was not called bythe Company to testify about the hour when Petit told himabout the union movement, or about whether and the dateand hour when Rowland told LeVally about it, or aboutwhether Rowland played a part in the discharge decision,as his affidavitsuggestshe did. Mrs. LeVally (who is theCompany's bookkeeper and is the wife of executive VicePresident LeVally) was not called to testify about the dateand hour when her husband allegedly told her to telephonein the advertisements, and the date and hour when sheallegedlymade the calls. Indeed, although LeVally testi-fied, in effect, that his alleged instructions to his wife wereissued in the "early morning" of August 4, he never gave amore exact hour. Moreover, there is no evidence other thanthe date of actual publication regarding the deadlines forthe August 5-11 News-Sun and August 9-10 Tribune ad-vertisements,and no probative evidence other than thedate of actual2ublication for the August 7 Pioneer Pressadvertisement.In short, the Company's entire contention regarding pre-discharge ignorance of Gillespie's Union activity restsupon the testimony of its sole witness LeVally, even thoughhis testimony, if true, could have been almost wholly cor-roborated by Mrs. LeVally, by Company president Petit,and by plant manager Rowland, and even though Le-Vally's testimony in other material respects was repeatedlyimpeached. I reject the Company's explanations for its fail-ure to call Mrs. LeVally and Petit,34 and I conclude thattheir and Rowland's testimony would have been adverse tothe Company(see casescitedsupra,In. 7) 35 Further, for all31O'Donnell's uncontradicted testimony about his posthearing confer-ences with Petit establishes that by August 13 or 14, Petit knew that Gilles-pie was involved in the union movement32O'Donnell testified in part as followsIprobably come back and says, "Hal, God dammit, you knew youwere wrong in firing this-" and I called him a "Bad Hutta," "Youknew you were wrong in firing him" I said, "Why don't you just callhim in and talk to him and try to straighten it out " [Petit] agreed, heblew his top, he agreed to that33There is hearsay testimony that the relevant Pioneer Press deadline wasnoon on August 5 This was the date on which the News-Sun advertisementwas printed34 The Company's brief advances the view that Mrs LeVally's testimonywould have added nothing to her husband's testimony, and (citing LeVally'stestimony) that "there is ample testimony that Mr LeVally made the deci-sion to terminate Gillespie on his own, in June " Counsel further asserts thatPetit (referred to in the plant as "the old man") "has not enjoyed the best ofhealth recently and it seemed foolhardy to subject him to a hearing wherehis presence was not required " However, counsel does not assert that Petitwas physically unable to testify and, indeed, suggests that the GeneralCounsel could have subpenaed him35 The Company's failure to call Rowland as a witness undermines itsanalysis of Rowland's August 7 remark to Gillespie, "if you are into thisunion thing pretty deep it will be hard to fire you " The Company arguesthat "There would have been no reason for such a statement if a decisionthe foregoing reasons and in view of LeVally's demeanor, Ido not believe his testimony that he alone decided on thedischarge, that he discharged Gillespie before learning ofhis union activity, that Rowland and Petit did not tell himabout such activity, and that such activity played no partin the motives for Gillespie's discharge. Rather, I concludethat Gillespie's discharge was motivated by his union activ-ity.While the Company may have had valid grounds fordischarging Gillespie, "the presence of valid grounds for anemployee's discharge does not legalize a dismissal whichwas nevertheless due to a desire to discourage union activi-ty."Borek Motor Sales, Inc. v N.L.R B,425 F.2d 677, 680(C.A. 7, 1970), cert. denied 400 U.S. 823.36 Accordingly, theCompany's motion to dismiss the complaint as to Gillespieishereby denied.The Company contends that the August Petit-O'Donnellconversations must be ignored because of Section 8(c) ofthe Act, which provides, "The expressing of any views, ar-gument, or opinion, or the dissemination thereof, whetherin written, printed, graphic, or visual form, shall not consti-tute or be evidence of an unfair labor practice under any ofthe provisions of this Act, if such expression contains nothreat of reprisal or force of promise of benefit." I regardSection 8(c) as irrelevant to the Petit-O'Donnell conversa-tions.These conversations are significant because theyshow that even before the charge was filed, Petit spontane-ously connected the admittedly "wrong" discharge of anadmittedly good worker, Gillespie, with a union movementwhich Petit said had "shaken [him] up" and he would"beat"; and that upon receiving the charge, Petit evinced achange of heart about possibly recalling Gillespie concomi-tantly with again expressing an intent to "beat" the Union.Although clearly calling for the inference that Petit pos-sessed antiunion views, such remarks did not constitutemerely an expression of those views but, rather, were im-plicit admissions and otherwise acts in themselves and, assuch, unaffected by Section 8(c). II Leg. Hist. 1541, 1624(1948) National Labor Relations Act, 1947, (remarks bySenator Robert Taft, Sr.).Further, I regard the evidence summarizedsupraregard-ing events before and during this second Petit-O'Donnellhad not been made long before to replace Gillespie and if the Companywere not looking for a replacement Rowland saw the union activities as atotally unanticipated roadblock to the discharge " In the absence of anysuch explanation by plant manager Rowland,Iinfer that such remarksreflected Rowland's awareness that an active union and a number of unionsympathizers would make it hard for the Company to carry out unscathedits previous decision or tentative decision to discharge the Union leader forhis union activitiesJ6Nor do I believe LeVally's testimonythat he hired Rudolph as a re-placement for Gillespie before discharging Gillespie on August 8 Rather,on the basis of the Company's payroll records and Rudolph's job applica-tion form, I infer that Rudolph quit his job with Abbott on September 14for reasons unrelated to any notice being worked out by him, that when hequit this job he was being paid $4 50 an hour, that prior to this date he hadnot accepted any company promise to hire him, that on September 25 Le-Vally interviewed him and promised to hire him at $4 50 an hour, and thathe started to work on September 30 Assuming,arguendo,that I should takeat full face value the alleged August 5 telephone memorandum slip regard-ing an alleged telephonecall for LeVallyfrom Rudolph(Resp.Exh 14, seesupra,In 21), this memorandum and the other documentary evidence wouldlead me to inferthat LeVallytalked to him over the telephone on or withina few days after August 5, that he was then making no more than $4 anhour, that Abbott thereafter increased his wages to $4 50, and that his Au-gust discussionswith LeVallywere inconclusive CONSOLIDATED ACCOUNTING SYSTEMS105conversation as preponderantly establishing that Gillespiewas discharged because of his union activity.Accordingly,the result herein would remain unchanged even if I accept-ed the Company's contention that Section 8(c) compels meto ignore its September1975 letterto O'Donnell,about 6weeks after Gillespie's discharge,which concluded with thefollowing capitalizedmessage, "BE SURE TO VOTEVOTERIGHT-VOTE NO, VOTE NO AGAINST THIS OUTSIDE UNION"37 In anyevent,the Board entertains the view that statements of thistype are admissible evidence of motive. Smith'sTransferCorporation of Staunton,Virginia,162 NLRB 143,161-164;Sun HardwareCo,173 NLRB973, fn.1, (1968), enfd. 422F.2d 129 (C A. 9, 1970). While the Companycites somejudicial precedent pointing to a contrary result,38"it re-mains the[AdministrativeLaw Judge's]duty to apply es-tablished Board precedent which the Board or the SupremeCourt has not reversed.Only by suchrecognition of thelegal authority of Board precedent,will a uniform and or-derly administration of a national act, such as the NationalLabor Relations Act, be achieved."IowaBeef Packers,Inc.,144 NLRB615, 616(1963),modified331 F.2d 176(C.A. 8, 1964).Up tothis point in my Decision,Ihave disregarded anaffidavit executedby ThomasMaes, who did not testify.ParagraphVI(b) of the Company'soriginal answer, filedon October17, 1975,denied the complaint allegations thatPetit threatened to sell the printing part of theCompany'sbusiness if a union successfully organized the employees inthat department,"and in support thereof attaches heretothe affidavit of ThomasMayes [sic], a document taken byan attorney of the NationalLaborRelations Board on Sep-tember 16,1975, wherein it appears that any conversationpertaining to the Union with. . .Petit,was not only of ajocular nature,but said statements were in fact non-coer-cive in nature."Because this original answer with its at-tached affidavits was received in evidence,on the GeneralCounsel'smotion and without objection,asGeneralCounsel's Exhibit 1(g), I regard the Maes affidavit as pro-bative againstthe Companyeven though,after such an-swer was received,Igrantedthe Company'smotion forleave to amend this paragraphVI(b) andto substitute adenial of the foregoing complaint allegations 39Nisbet v.Van Tuyl,224 F 2d 66, 71 (C A7);Fuhrer v. Fuhrer,29237No contention is made that this letter constituted an unfair labor prac-ticeAt the hearing,company counsel asserted,inter aba,"Iwrote it, soIwould like to know in what way it reflects the company,in the course of thecampaign,prior to the election,that it is taking a position it's opposed to theunion " The Company's brief does not renew this contention38IndianaMetal ProductsCorp v N L R B,202 F 2d 613, 617 (C A 7,1953)CfNLRB v Kropp Forge Co,178 F 2d 822, 827-829 (C A 7,1949), cert denied340 U S 810,N L R B v LaSalle Steel Co,178 F 2d829, 834-835 (C A 7,1949), cert denied339 US 963,Angwell CurtainCompany,Inc v NLRB B.192 F 2d 899, 903 (C A 7, 1951)39 Companycounsel stated on therecord atthis point that the motion forleave to amend his answer was requiredby the parties'prior stipulation atthe hearing,contraryto the eventually amended paragraph of the originalanswer,thatMaes wasan employeerather than a supervisor Not until allparties had rested did company counsel in terms allege that the effect of theamendment to the answer was to effect"the withdrawal and the no longerassertion by the respondent" of the MaesaffidavitAt thispoint, the Gener-alCounsel averred that if he had understood the motion to amend as en-compassing the striking of the Maes affidavit,he would haveopposed themotion and,if it had been granted,would have called Maes as his witnessF.2d 140, 144 (C.A. 7);Borel v. United States Casualty Co.,233 F.2d 385, 387-388 (C.A. 5), andcases cited;3Moore,FederalPractice,15.08[7] (2d ed ), 29 Am. Jr., Evidence§ 693, pp. 748-751 (1967); 71 C.J.S.Pleading §321 at 717(1951). Tobe sure,because myaction in granting the mo-tion to amenddeprivedthe amended portion of the origi-nal answer of all function as a pleading,40 the Companythereafterhad theright to bring in evidencecontrary to theMaes affidavit,but the Company did not do so.The Maes affidavitstates that Maes first learned aboutthe unionactivityon theday Maes andGillespie had lunchatMacDonald's (a restaurant),a datewhich Gillespie's tes-timony andMaes' unioncardfixes asFriday, August 1, aweek beforeGillespie'sdischarge.The Maes affidavit fur-therstates thatMaes toldPetit,"We've got talkof a unionagain," abouta week and a half before Gillespie's August 8discharge.However,Maes' statement elsewhere suggeststhat this conversationwith Petit occurred a day or twoafterMaes'August1execution of a union card(that is, onSaturday,August 2, or Sunday, August 3).Moreover,O'Donnell testifiedwithout contradictionthat Petit was onvacationuntilAugust 4Accordingly,Iconclude thatMaes told Petit about the union movementon August 4. Inthis connection, I note thatPetit failedto testify. Accord-ingly,theMaes affidavitprovidessome additionalcorrob-oration formy previousfindingthat the Company knewabout Gillespie's union activity beforedischarging him.In view of my finding that the Company discharged Gil-lespie onAugust 8, 1975, becauseof his unionactivity, inviolation of Section8(a)(3) and (1) of the Act, I further findthat he was eligibleto votein the election on September 19,1975, and thatthe challenge to hisballot shouldbe over-ruled.Accordingly, the Company'smotion to sustain thechallenge isherebydenied.2.The independent8(a)(1) allegationsIagree with the General Counselthatthe Company vio-lated Section 8(a)(1) ofthe Actwhen Plant Manager Row-land impliedly asked how "deep" Gillespiewas "into thisunion thing," and further asked the identityof the union inquestion.In so finding,Inote that no legitimate reasonappearsfor such questioning,and thatGillespie was dis-charged onthe followingday because of how "deep" hewas "into this unionthing."Inote, moreover,the assertionin the Company's brief thatGillespie "attemptedto protecthimselfby intentionallykeeping his union activities se-cret."Under thesecircumstances,the fact thatGillespieand Rowlandwerepersonal friendsisnot available as adefense tothe Company.Princeton Sportswear Corporationof Pennsylvania,220 NLRB 1345 (1976),Hanes Hosiery,Inc,219 NLRB 331 (1976). Accordingly, the Company'smotion to dismiss thecomplaintas to this interrogation ishereby denied40 Bullen v DeBretteville,239 F 2d 824, 833 (C A 9), cert denied 353 U S947, Lubin v Chicago Title and Trust Company,260 F 2d 411, 413 (C A 7)41However,LeVally did notrefer to Petit's absence when asked to ex-plainwhy Petitand Rowlandallegedly didnot tell him about the unionactivity when LeVallyreturned from his vacation on August 4 Moreover, itis a little curious that two members of the division's three-member manage-ment team were both on vacation the same week 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record contains no evidence to support the com-plaint allegation that the Company threatened to sell theprinting part of its business if a union successfully orga-nized it.Accordingly, the Company'smotion to dismiss thecomplaint as to the alleged threat is hereby granted.CONCLUSIONS OF LAWIThe Companyisengaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organizationwithin themeaningof Section2(5) of the Act.3.The Company discharged Richard Gillespie on Au-gust 8,1975, because of his activity on behalf of the Union,in violation of Section 8(a)(3) and(1) of the Act4The Companyviolated Section8(a)(1) of the Act byinterrogatingGillespie about activity on behalf of theUnion.5.Theunfair labor practices set forthabove affect com-merce within the meaning ofSection 2(6) and (7) of theAct.6.The Companyhas not threatened to sell part of itsbusiness if a unionsuccessfullyorganized it.THE REMEDYHaving found that the Company has violated the Act incertain respects, I shall recommend that the Company berequired to cease and desist therefrom.Because the unfairlabor practices found include the discharge of the leader inthe union movement because of his union activity, a broadorder is calledfor.SKRL Die Casting, Inc.,222 NLRB 85(1976);Brom Machine and Foundry Co.,222 NLRB 74(1976). Accordingly, I shall recommend that the Companybe required to cease and desist from infringing on employ-ee rights in any other manner. I shall also recommend thatthe Company be required to offer Gillespieimmediate re-instatementto the job of which he was unlawfully de-prived,or, in the event such job no longer exists,a substan-tially equivalent job, without prejudice to his seniority orother rights and privileges,and make him whole for anyloss of earnings he may have suffered by reason of thediscrimination against him, from the date of his dischargeto the date of a valid offerof reinstatement,less his netearnings during this period, to be computed in the mannerdescribed in F.W.Woolworth Company,90 NLRB 289(1950), with interest as described inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962). In addition, I shall recom-mend that the Company be required to post appropriatenotices.Uponthe foregoing findings of fact and conclusions oflaw, and the entire record in the case,and pursuant toSection 10(c) of the Act and the Regional Director's orderconsolidating cases dated October 14, 1975, I issue the fol-lowing recommended:ORDER 42The Respondent, Consolidated Accounting Systems,Inc.,Highland Park,Illinois,its officers,agents,successors,and assigns,shall:ICease and desist from:(a)Discouraging membership in Printing Pressmen andGraphic ArtsUnion No. 3, affiliated with InternationalPrinting and Graphic Communications Union,AFL-CIO,or in any other labor organization,by discharging employ-ees, or otherwise discriminating in any manner in regard tohire or tenure of employment,or any term or condition ofemployment.(b) Interrogating employees about activity on behalf ofthatUnionor any other labor organization, in a mannerconstituting interference,restraint,or coercion.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of rights guaranteedthem bySection7 of the Act.2.Takethe following affirmative action designed to ef-fectuate the policiesof the Act:(a)Offer Richard Gillespie immediate reinstatement tohis formerjob or, if his former job no longer exists, to asubstantially equivalent job, and make him whole for anyloss ofpay hemay have suffered by reason of the discrimi-nation against him,in the manner set forth in the section ofthisDecision entitled,"The Remedy."(b)Preserve and, upon request,make available to theBoard or its agents,for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary or useful to analysis of the amount of backpay dueunder the terms of this Order.(c)Post at its place of business in Highland Park, Illi-nois, copies of the attached notice marked"Appendix." 43Copies of the notice,on forms providedby theRegionalDirector for Region 13, after being duly signed byRespondent's representative,shall beposted byit, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall betaken by Respondent to insure that the said notices are notaltered, defaced, orcovered by any othermaterial.(d)Notify theRegional Director for Region 13, in writ-ing,within20 days fromthe date of this Order,what stepsRespondent has takento complyherewith.IT IS FURTHER ORDERED that Case 13-RC-13788 be re-manded to the Regional Director for Region 13 to openand count the ballot of Richard Gillespie, to issue a revisedtally ofballots, and to take such further action as thenbecomes appropriate.IT IS ALSO FURTHER ORDERED that the complaint is dis-missed to the extent that it alleges thatthe Company vio-lated theAct by threateningto sell part of its operation42 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes43 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNational LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " CONSOLIDATED ACCOUNTING SYSTEMS107APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence,it has been decided that we violatedthe law by, among other things,discharging Richard Gil-lespie because of his union activity.We have been orderedto post this notice. We intend to carry out the order of theBoard and abide by the following:WE WILL NOT discharge or otherwise discriminateagainst any employee to discourage membership inPrinting Pressmen and Graphic Arts Union No. 3, af-filiated with International Printing and Graphic Com-munications Union, AFL-CIO,or any other unionWE WILL NOT ask our employees about union activityin a manner constituting interference,restraint, andcoercion.WE WILL offer Richard Gillespie reinstatement to hisjob or,if that job no longer exists,to a substantiallyequivalent job, and make him whole, with interest, forloss of pay resulting from his discharge.The National Labor Relations Act gives employeesthe following rights:To engage in self-organizationTo form, join,or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purpose ofcollective bargaining or other mutual aid or protec-tionTo refrain from any such activitiesWE WILL NOT in any other manner interfere with,restrain,or coerce employees in exercise of theserights.Our employees are free to exercise any or all of theserights, including the right to join or assist Pressmen'sUnion No 3, or any other union.Our employees are alsofree to refrain from any or all such activities,except to theextent that union membership may be required by a collec-tive-bargaining agreement as a condition of continued em-ployment as permitted by the proviso to Section 8(a)(3) ofthe Act.CONSOLIDATEDACCOUNTINGSYSTEMS, INC.